PER CURIAM.
Appellant Anthony Laverne Hill appeals the trial court’s summary denial of his motion for post-conviction relief alleging five separate claims. We affirm the summary denial of claims four and five. We affirm the denial of claim one, in which he alleged ineffective assistance of trial counsel for failure to call a particular witness yet failed to allege whether that witness was available for trial. Thus, our affir-mance is without prejudice to appellant’s right to refile his claim on this ground within thirty days in compliance with Nelson v. State, 875 So.2d 579 (Fla.2004).
We reverse and remand the trial court’s summary denial of appellant’s claims two and three for attachment of portions of the record refuting them or an evidentiary hearing. In those two claims, he alleged different but related claims of failure of trial counsel to investigate. An attorney has a duty to make reasonable investigations in his or her cases. Squires v. State, 558 So.2d 401 (Fla.1990).
Affirm in Part, Affirm Without Prejudice in Part, Reverse and Remand in Part.
STEVENSON, C.J., FARMER and SHAHOOD, JJ., concur.